EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or suggest: a battery comprising the recited electrolyte-based battery element in combination with the recited polyester film (claim 1).  
 	JP 2015-217654 fails to disclose packaged battery elements; SIENO ET AL (US 2008/0286635) and WO 2016/031758 and TAKAHAGI ET AL (US 2017/0263899) fail to disclose polyester films with the recited absorbency (degree of surface orientation) ratio; ISHIMARU ET AL (US 2018/0079877) and HARUTA ET AL (US 2016/0137833) and WO 2014/199787 and WO 2014/185442 and HARUTA ET AL (US 2018/0319539) and ISHIMARU ET AL (US 2016/0090456) and HARUTA ET AL (US 2015/0014202) and HARUTA ET AL (US 2018/0043607) fail to disclose packaged battery elements or polyester films with the recited absorbency (degree of surface orientation) ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 10, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787